 .520DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify ouremployees that:WE WILL NOT interrogate coercively our employees concerning their unionactivities or the circulation and signing of union petitions,nor will we threatento close the plant or to cut the work hours if the union is brought in.WE WILL NOT discourage membership in International Union of OperatingEngineers,Local Union#925, or in any other labor organization of our em-ployees, by discharging employees or failing to reinstate them, nor will wediscriminate in any other manner in regard to hire or tenure of employmentor any term or condition of employment to discourage membership in a labororganization.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to form,join,or assist said Interna-tionalUnion of Operating Engineers,Local Union#925, or any other labororganization,to bargain collectively through representatives of their own choos-ing, or to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or all suchactivities.WE WILL offer to Emil Adkins, Ernest Powell,and Montieth Pulver imme-diate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights or privileges,and make themwhole for any loss of pay they may have suffered as a result of our discrimina-tion against them.All our employees are free to become,or to refrain from becoming,membersof the above union or any other labor organization.R. E. SMITH AND FLORENCE B. SMITH A PARTNERSHIP,D/B/A SOUTHERN DOLOMITE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.International Union of Operating Engineers,Local Union No.12,AFL-CIOandTri-Counties Association of Civil Engineer-ing EmployersandVandenberg Development Corp., and UtahConstruction&Mining Co.,Parties to the Agreement.CaseNo. 91-CE-5.May 15, 1961DECISION AND ORDEROn October 4, 1960, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in any unfair labor practicesand recommending that the complaint be dismissed in its entirety, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.131 NLRB No. 75. INT'L UNION OF OPERATING ENGINEERS, LOCAL 12521The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]MEMBER BROWN took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThismatter was initiated on chargesfiled bythe Tri-Counties Association ofCivil Employees and tried in Los Angeles, California,on June 29,1960.Thequestion presented is whether International Union of Operating Engineers, LocalUnion No.12,AFL-CIO, herein called Respondent, violated the hot-cargo sectionof the Act as now contained in Section 8(e).' In general terms the claimed viola-tion stems from what the General Counsel characterizes as an agreement made in1959 between Vandenberg Development Corporation and Respondent which calledfor excluding from work at the construction site an employer who had in his em-ploy members of the Charging Union rather than members of the RespondentUnion.Upon the entire record and consideration of briefs submitted by the GeneralCounsel and Respondent I make the following:FINDINGS OF FACT1.THE COMPANIES INVOLVEDVandenberg DevelopmentCorporation (herein called Vandenberg)and UtahConstruction&MiningCompany (herein calledUtah)for the purposes of thisproceeding I find to be a single employer.The correspondence set forth hereinreflectsthe laborrelations of Vandenberg were carriedon by Utahand that Van-denberg is a subsidiaryto Utah'It is also found that the activitiesof Penfieldand Smith(herein called Penfield),Utah,and Vandenberg are in commerce and affect commerce within the meaningof the Act 2'Section 8(e)-It shall be an unfair labor practice for any labor organization and any employerto enter into any contract or agreement,express or implied,whereby such employerceases or refrains or agrees to cease or refrain from handling,using, selling,trans-porting or otherwise dealing in any of the products of any other employer,or to ceasedoing business with any other person,and any contract or agreement entered Intoheretofore or hereafter containing such an agreement shall be to such extent un-enforcible and void:Provided,That nothing In this subsection(e) shall apply to anagreement between a labor organization and an employer in the construction industryrelating to the contracting or subcontracting of work to be done at the site ofthe construction,alteration,painting,or repair of a building,structure, or otherwork:. . .2 SeeDearborn Oil and Gas Corporation et al.,125 NLRB 645; where the Boardstated:"Centralized control of labor relations Is a factor frequently stressed by theBoard in finding common control of separate legal entities.See, e.g.,Morelli Brothers,etal.,123 NLRB 635;Aeousta Engineering of Alabama,Inc.,114 NLRB 1415;NationalElectronic Manufacturing Corporation,etal.,113 NLRB 620."8Penfield is engaged at Santa Barbara,California,in the business of civil engineeringand land surveying.In 1959 Penfield,in the course of its operations,performed servicesforUtah valued at $49,810.44,for, Standard'Oil Company of California,a firm whichannually ships.goods and-materials valued in excess of $50,000 in California to other 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local Union No. 12, AFL-CIO andTri-Counties Association of Civil Engineering Employees, herein called EmployeesAssociation are labor organizations within the meaning of the Act.'III.THE ALLEGED UNFAIR LABOR PRACTICESA. The events and related factors,Vandenberg purchased a tract of land near Lompoc, California, and during 1959,subdivided and developed the land by having streets, curbs, gutters, sewers, andutility installations constructed.The unit of the tract here in question had approxi-mately 200 residential building sites.Penfield was engaged by Vandenberg to make a land survey of this tract inJanuary of 1959.On this date Penfield had a collective-bargaining contract withthe Employees Association.Penfield proceeded to do the necessary land surveyingwork on the tract to complete a plan showing the lot boundaries, streets, curbs, andother facilities requisite for approval by the appropriate local governmental office.This approval was obtained in approximately July 1959.Vandenberg then enteredinto several contractual arrangements with building contractors calling for the in-stallation of streets, curbs, gutters, and the other facilities required by the county in,connection with a proposed subdivision.Thereafter Penfield's survey crews located the grades andlinesto be used by thecontractors' employees then engaged on the project and drove the necessary stakes-tomark the location and grades of the roads, curbs, and facilities, and the cornersof each lot to be established.Penfield's survey crews worked immediately ahead of the employees of the severalcontractors on the job in accordance with the usual practice so that their stakes wouldnot be disturbed.Cement finishers, laborers, truckdrivers, and earth-moving equipment operatorsgraded, excavated, and built streets, curbs, gutters, sewers, et cetera, to the grades,lines, and points establishedby Penfield's fieldsurveycrews.Neither Vandenbergnor Utah through its own employees had performed or is performing work at theVandenberg Village project.During this period Vandenberg and Utah had in effect the following contractualprovisions with Respondent:ARTICLE IScopeSECTION 1.This agreement shall be in effect within the boundaries of theUnited States and covers only field construction work.States valued at about $600,and for the United States Navy valued at about $8,700.Penfield Is a member of Tri-Counties Association of Civil Engineers and Land Surveyors,herein calledTri-County,an employer association existing for and engaging In collectivebargaining and negotiations of collective-bargaining agreements on behalf of Its members,—including Penfield, all of whom are engaged in civil engineering and land surveying work.In the State of California.Members of Tri-Countyannually sell products and performservices valued at more than $50,000 to firms and individuals who annually ship goods,and perform services outside the State of California,valued atmore than$50,000Utah Construction and Mining Company, Is a Utah corporation,engaged in business asgeneral contractor in the heavy construction industry,with principaloffice and place ofbusinessat Ogden, Utah,and a district office at San Francisco,California.Utah is en-gaged in construction work in seven or more western States of the United States, Mexico,and other foreign countries.During the past year,Utah furnished materials and services,valued in excess of$1,000,000 on such projects originating from points outside the States where such projectswere locatedAlso during the same period,Utah furnished materials and services valuedat in excessof $100,000to firms themselves engaged in interstate commerce,each ofwhich annually ships goods outside the State where it is located valued at in excessof $50;000.Vandenberg Development Corporation Is a California corporation organized for thepurpose of and engaged In the business of acquiring, owning, subdividing and developinga large tract of land near Lompoc, California,known as Vandenberg Village, and in the'sale of lots thereon to builders and others for residential construction.'This finding is'based on the admitted allegations in the complaint. INT'L UNION OF OPERATING ENGINEERS, LOCAL 12523ARTICLE V.Wages and Working ConditionsSECTION 1. When the Employer enters an area where no wages or workingconditions have been established,the Unionand the Employer will negotiate thewages and such working conditions as are necessary and reduce their under-standing to writing.SEC. 2.When the Employer enters an area where wages and working con-ditions have been negotiated through bona fide collective bargaining,the Em-ployer will be presentedwithsuch evidence by the Union and the Employerwill conform his operations accordingly.1-D. If the CONTRACTORS,parties hereto,sub-contract job site workfallingwithin the recognized jurisdiction of theUNION,provision shallbe made in such sub-contract for the complianceby said sub-contractorwith terms not less than those contained herein.A sub-contractor is de-fined as any person, firm or corporation who agrees,under contract withthe general contractor or his sub-contractor,to perform on the job site anypart or portion of the work coveredby thisAgreement,including the op-erating of equipment,performance of labor,and the furnishing and installa-tion of materials.It is found that the language of the above-quoted contractual provisions contem-plates that articlesI and V ofthe national agreement and section 1-D of the South-ern California Associated General Contractors agreement should be read together.The uncontradicted and credited testimony of JamesTwombley, thepresident ofRespondent Union, establishes that it was common practice to treat the nationalagreement and the localA.G.C. agreementas one in construing the rights andobligations of the parties.The correspondence set forth herein reflectsthat Utahwas a signatory to the national agreement of the International Union of OperatingEngineersAFL-CIO.On or about October 1, 1959,E. C. Mower, Utah's directorof personnel relationstelephonedCharlesHackler, Respondent's attorney,and told him that:(a)Utahdid not consider the national contract to apply to the Vandenberg Village and De-velopment;(b) Penfield washired to performthe survey workon unit 1 only andwould be terminated on that portion of the work which was expected to be com-pleted within 2 or 3 weeks;and (c)Utahand Vandenberg were not aware thatPenfield did not have a contractwitha building trades union.Thistelephone conversation was actuated by a complaint from Respondent thatUtahand Vandenberg were not honoring their contractual obligations.Respond-ent's attorney then replied as follows:SEPTEMBER 3, 1959.AirMailUTAH CONSTRUCTION COMPANY,100 BushStreet,San Francisco,California.GENTLEMEN:As attorney for Local No.12 of International Union of Op-erating Engineers,I am writing in regard to a labor dispute which exists betweenthis LocalUnionand Your Company arisingfrom activities at theVandenbergCityConstruction Project located on Highway No. 1 near Lompoc,California.Accordingto the Union's records,theUtah Construction Company and theInternationalUnion of Operating Engineers are parties to a written collectivebargaining agreement,ArticleV,Section 2,of which provides as follows:Whenthe Employer enters an area where wages and working conditionshave been negotiated through bona fide collective bargaining,the Em-ployer will be presented with such evidenceby theUnion and the Employerwill conform his operations accordingly.The negotiated area wages and working conditions applicable to the Vanden-berg CityProject are coveredby theMaster Labor Agreement between South-ern California General Contractors and Local No.12, a copy of which isherewith presented to you in accordance with the provisions of the abovequoted section of the National Agreement.Article I-D. of the Southern California Agreement provides:If the CONTRACTORS,parties hereto,sub-contract job site work fall-ing within the recognized jurisdiction of theUNION,provision shall bemade in such sub-contract for the compliance by said sub-contractor withterms not less than those contained herein.A sub-contractor is defined asany person,firm or corporation who agrees,under contract with the gen- 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDeral contractor or his sub-contractor, to perform on the job site any partor portion of the work covered by this Agreement, including the operatingof equipment, performance of labor,' and the furnishing and installation ofmaterials.Your Company is utilizing the services of the civilengineeringfirm of Pen-field & Smith to do the field survey work on the above described VandenbergCity job.The employees of this firm are working under wages and workingconditions substantially less than those provided in the Southern CaliforniaMaster Labor Agreement for field survey crew employees. (See Article XIVR, page 28, and Wage Scales shown on pages 30 and 31 of the enclosed con-tract.)The continued use of the field survey services under sub-standard wageand working conditions is a violation of the Local 12 area agreement.Mr. James Twombley, President of the Local Union, demanded a correctionof this contract violation to the official of your Company in charge at the con-struction project but, to date,no stepshave been taken by your Company tocorrect this situation.The Union has instructed me to prepare and file an injunction and damagesuitagainst your Company unless the contract violation is promptly corrected.Such correction may be accomplished either by your Company contacting theSanta Maria office of Local 12 for the direct dispatchment of survey crews tothe job site, or by your use of a survey firm which is under contract withLocal 12.You may obtain a list of such firms by contacting the main office ofLocal 12 at 2323 West Eighth Street, Los Angeles 57, California-TelephoneDUnkirk 8-3361.I trust that this matter will have your prompt attention and, if you so de-sire,Iwill be pleased to discuss the legal basis of the Union's position withyour attorney if he cares to contact me before further steps are taken.Yours very truly,CKH:wllCHARLESK. HACKLER.Enc.cc:Mr.R. B. BronsonBusinessmanager Local Union No. 122323 West Eighth StreetLos Angeles 57, CaliforniaOn November 5, 1959,Respondent'sCounselsent the followingletter:Air MailUTAH CONSTRUCTION COMPANY,100 Bush Street,San Francisco, California.NOVEMBER 5, 1959.GENTLEMEN: On September 3d I advised you by letter that I hadbeen in-structed by Operating Engineers Local 12 to file an injunction and damage suitseeking relief from a contract violation by your Company arising out of theuse of Penfield and Smith for field survey work on your Vandenberg City job.I pointed out that this was in direct violation of the valid subcontracting clausecontained in the area Master Labor Agreement.Iwithheld suit upon the representation of your representative that Penfieldand Smith had only been engaged to do a small amount of preliminary boundaryfield survey work in connection with a small portion of the entire .housing proj-ect and that this firm was expected to complete its contract within a matterof 2 to 3 weeks. I was given the express commitment that all the remainingfield survey work, whether connected with subdivision or with construction,would be done either by your own employees in accordance with the Agreementor by a sub-contractor meeting the requirements of the Labor Agreement. Iam now advised that Penfield and Smith continue to perform field survey workon the project despite your assurances to the contrary.Unless this matter is corrected within the next 10 days in accordance withour earlier understanding, I will have no alternative except to file suit and, ifsuit isfiled, itis our intentionto carry the matter through to a damage award.Yours very trulyCKH:wllCHARLESK. HACKLER.cc:Mr. J. J. Twombley,PresidentI.U.O.W. Local No. 122323West 8th StreetLos Angeles 57, California INT'L UNIONOF OPERATING ENGINEERS,LOCAL 12525On November 12, 1959, Utah's director of personnel relations sent the followingletter to Respondent:NOVEMBER 12, 1959.Mr. CHARLES K. HACKLER,Stevenson,Hackler&Ansell,1616 West Ninth Street, Suite 515,Los Angeles 15, California.DEAR MR.HACKLER: I was somewhat surprised to receive your letter ofNovember 5, 1959 relative to an alleged contract violation by Utah Construction&Mining Co.in connection with work being performed at Vandenberg Village.In my last discussion with you, I informed you that Utah Construction&MiningCo. is not a general contractor at Vandenberg Village.Vandenberg Village,Inc., is a subsidiary corporation presently engaged in subdividing land for saleto builders.Vandenberg Village, Inc., entered into a direct or prime contractwith Penfield and Smith for certain field survey work in connection with thesubdivision and development of Unit 1 of Vandenberg Village. Since this corpo-ration is engaged wholly in land development and since Utah Construction &Mining Co.isnot connected with this development as a contractor,I franklyfail to see where there has been any violation of the subcontracting clause con-tained in the area MasterLabor Agreement.Notwithstanding the foregoing,ithas always been the policy of this com-pany to maintain harmonious relations with the unions in those areas in whichitoperates.Because of this, I informed you in my last telephone conversationthat regardless of the fact that we felt we had committed no violation of theNational Agreement with the Operating Engineers we would instruct our sub-sidiary corporation to dispense with the services of Penfield and Smith at theearliest practicable time.This the subsidiary corporation agreed to do and wewere informed that as soon as their contract with Penfield and Smith for surveywork on Unit 1 was completed they would no longer use them in connectionwith their subdivision work, but would obtain the services of a firm employingunion help.Upon receipt of your letter,Ichecked with Mr. Mackie of VandenbergVillage, Inc., and was informed that the work being performed by Penfield andSmith is onUnit 1, that no additional work has been contracted and that theywill definitely be off the job by the end of this month.He also informed methat delays in the completion of the work have been encountered because ofdelays in getting County approval.In other words,they have not given anyadditional work to Penfield and Smith since my last conversation with you, buttheir estimate as to the time it would take to complete the work in Unit 1 wasconsiderably on the optimistic side.If it would serve to clarify this situation in your mind,Iwould be happy tomeet with you at the jobsite at your convenience.I am confident that youwould find that we have not departed from our original representations to you.Very truly yours,[S]E. C. Mower,E. C. MOWER,Director of Personnel Relations.EMC: siwOn or about November 28, 1959, Vandenberg notified Penfield it would be re-moved from the job December 5,1959,and its employees did not work after Decem-ber 3, 1959.At this time there was still about 15 to 20 percent of the work to bedone which was completed by an engineering firm having a collective-bargainingagreement with Respondent.The record reflects that the collective-bargaining contract that Penfield had withthe Employees Association provided lower wages than the collective-bargaining con-tract Respondent had with the company that succeeded Penfield.B. The IssuesIt is the General Counsel's contention that the letter of Respondent's counsel datedNovember 5,1960,stating itwould sue Utah unless it complied with the "sub-contracting clause"in 10 days constituted in legal effect an offer to enter into a newagreement contemplating a possible acceptance after the effective date of theamended Act.The letter from Utah received by Respondent's counsel on Novem- 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 13, 1960, constituted acceptance by Utah and Vandenberg and an "enteringinto" anagreement on the first effective day of the Act interdicted by Section 8(e).5The General Counsel also contends that the work performed by Penfield's surveycrews was not covered by the proviso of Section 8(e) which reads in part asfollows:Provided,That nothing in this subsection (e) shall apply to an agreementbetween a labor organization and an employer in the construction industryrelating to the contracting or subcontracting of work to be done at the site ofthe construction, alteration, painting, or repair of a building, structure, or otherwork: .. .The General Counsel contends the 8(e) proviso does not apply to the facts inthis case on the theory that the field survey crews of Penfield did not work onstructures or buildings to be erected above ground level even though their workwas conducted at the constructionsiteinvolved.He contends also that Utah andVandenberg were not employers in the construction industry as contemplated bythe Section 8(e) proviso inasmuch as they were engaged in preparing a subdivisionfor the sale of lots to other contractors who would build homes on those lots.Respondent points out that the correspondence in this record reflects that it wasnot attempting to enter a new agreement but merely trying to have Vandenberg andUtah live up to existing contractual obligations, and the statement that a lawsuitwould be filed unless the claims of Respondent were met with respect to claimedexisting obligation cannot reasonably be construed as contemplating a new agree-ment.Respondent contends also that the last action that it took was in connectionwith its letter of November 5, 1959, addressed to Utah and that to apply Section8(e) of the amended Act would be contrary to the provisions of Section 707 of theLabor-Management Reporting and Disclosure Act which would have November 13,1960, as the earliest date that Respondent could be held for committing a violationof the amended Act. Finally and persuasively, Respondent claims the evidence inthis record supports its contention that the field survey personnel here involved arean integral part of the construction industry and meet the requirements of theSection 8(e) proviso relating to the construction industry.C. Concluding FindingsThe record reflects that Utah is a major construction company and that throughits subsidiary Vandenberg was engaged in improving land in the vicinity of Lompoc,California, in order to sell residential building sites to other contractors.Throughsubcontractors, streets, sewers, gutters, and utility installations were installed orconstructed at this site. It is found that Vandenberg and Utah are employers inthe construction industry. In this connection it is noted the testimony of Respond-ent's business representative, James Twombley, establishes that employer signatoriesto the collective agreement of Respondent frequently engaged in subdivision workand employed personnel on the same terms and under the same contract as employ-ers inthe erection of above ground structures.That Respondent is a labor organization engaged in the construction industry ismanifestly clear from the facts of this record and an examination of the collective-bargaining agreements in evidence.The so called "agreement" relied on by the General Counsel to establish a viola-tion of Section 8(e), related to work to be done "at the site of the construction."The correspondence which has been set forth herein is the basis for findingRespondent was attempting to have Utah and Vandenberg honor an existing collec-tive-bargaining agreement.Whether in such circumstances a statement of anintention to file a lawsuit followed by the employer's action requested by the labororganization might constitute an express or implied agreement need not be decided`here.It is apparent that Respondent had a sound basis for claiming an existing,contract as well as taking the position that it was in the construction industry.Thisfinding is based on the evidence of the actual work done by the field survey crews.6InStan-Jay Auto Parts and Accessories Corporation,127 NLRB 958, the Boardstated the effective date of the amended Act was November 13, 1960 It is noted thatthe letter from Utah was dated November 12, 1960, and assuming that it was mailed onthat date the question is suggested as to whether even if the General Counsel's theory ofoffer and acceptance were here adopted the agreement would not have been consummatedon November 12, 1960, 1 day prior to the day the Board has stated that the amendedAct became effective.Because of other controlling factors it is unnecessary to resolvethis question, or to consider the arguments advanced by Respondent in support of the--proposition that the effective date of the amended Act was November 14, 1960 LA PRENSA, INC.527as well as on the determinations of the Department of Labor in connection withthe Davis BaconAct in setting wages for field survey crews as well as the inclusionof this type of employee in the wage schedules the County of Los Angeles has inconnection with its public works program and the institution of an apprenticeshipprogram in the State of California including personnel of field survey crews.To accept the General Counsel's theory that the 8(e) proviso does not applyto construction activities in connection with structures below ground level wouldexclude from the construction industry such projects as the Federal highway pro-gram, pipelines, and tunnels.Nothing has been discovered evidencing the intent ofCongress to exclude construction below or at ground level and since there does notappear to be any basis for excluding the type of construction here involved from theproviso of Section 8(e) it is found that all the requirements of the 8(e) provisorelating to the construction industry are present in this controversy and further thatthere was no agreement entered into after the effective date of the amended Act.6CONCLUSIONS OF LAWUtah, Vandenberg, and Penfield are engaged in commerce and activities affectingcommerce within the meaning of the Act.Respondent has not engaged in activities violating Section 8(e) of the Act.[Recommendations omitted from publication.]6Whether or not an attempt to enforce a preexisting agreement violative of Section8(e) is an unfair labor practice also is not necessary to resolve.General Counsel statedon the record that he placed no reliance on the contractual provisions relating to the sub-contract clause set forth above and the finding that all of the requisites of the 8(e)proviso have been met make it unnecessary to resolve whether an attempt to compeladherence to a hot-cargo agreement executed before the effective date of this section isan unfair labor practice.La Prensa,Inc.andFrank Carrion.Case No. 3-CA-7353.May15, 1961DECISION AND ORDEROn November 9, 1960, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support of itsexceptions.The Board i has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief and the entire record inthe case, and finds merit in the Respondent's exceptions.Accordingly,the Board adopts the findings of the Trial Examiner only to theextent that they are consistent with the following.There are two issues posed by this case: (1) Whether in Decem-ber 1959, the Charging Party, Frank Carrion, was an employee of'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Rodgers, Leedom,and Fanning].131 NLRB No. 73.